           Case 1:20-cv-01487-TNM Document 20 Filed 12/31/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 WP COMPANY LLC
 d/b/a THE WASHINGTON POST,

                         Plaintiff,

     v.                                               Civil Action No. 20-1487 (TNM)

 U.S. DEPARTMENT OF
 HOMELAND SECURITY, et al.,

                         Defendants.


                                      JOINT STATUS REPORT

          Pursuant to the Court’s October 26, 2020 Minute Order, Plaintiff WP Company LLC d/b/a

The Washington Post (the “Post”) and Defendants the U.S. Department of Homeland Security and

the U.S. Department of State (the “State Department”) respectfully submit this joint status report.

I.        Status Of The Post’s FOIA Requests

          This case concerns nineteen separate requests submitted by the Post under the Freedom of

Information Act, 5 U.S.C. § 552 (“FOIA”) – eleven to the United States Secret Service and eight

to the State Department – for information relating to costs incurred by federal agencies in

connection with particular domestic or international trips taken by President Trump and members

of his family. As outlined more fully below, the Post proposes to amend the Complaint.

          A.     Secret Service Requests

          The Post has received records responsive to each of the eleven requests to the Secret

Service currently at issue in this case. The Secret Service considers its responses to date to

constitute final responses to each of those requests. The Post continues to evaluate whether

summary judgment proceedings will be necessary with respect to any of the Secret Service’s
         Case 1:20-cv-01487-TNM Document 20 Filed 12/31/20 Page 2 of 5




withholdings related to these eleven requests.

       B.      State Department Requests

       The State Department reports that it made a third production of responsive, non-exempt

records on December 14, 2020. The Department released 17 documents totaling 169 pages. The

Department further reports that it has identified additional records that are potentially responsive

to Plaintiffs’ requests. The Department reports that it has begun processing those records. The

Department reports that it expects to make its fourth production of responsive, non-exempt

material on or before February 15, 2021.

II.    Proposals Regarding Further Scheduling

       A.      The Post’s Position

       The State Department represents that it has located “460 pages of responsive and non-

duplicative records” in response to the Post’s requests. See Dkt. 18 at 2. To date, the State

Department has produced 189 of those pages to the Post (2 pages in October, 18 pages in

November, and 169 pages in December).            That leaves 271 additional pages for the State

Department still to produce or withhold.

       The Post does not object to the State Department’s request to delay its next production

until February 2021 given the constraints it has identified. But the fact remains that more than half

of the responsive and non-duplicative records that the State Department has identified remain

unproduced even though the agency located most of those records back in August. See Dkt. 13-1

at ¶ 47 (“Thus far, State has collected approximately 450 pages of potentially responsive

documents.”). The Post therefore requests that the Court order the State Department to complete

processing and production of the remaining 271 pages on or before February 15, 2021.

       Separately, the Post has notified DOJ counsel that 12 additional FOIA requests submitted




                                                 2
          Case 1:20-cv-01487-TNM Document 20 Filed 12/31/20 Page 3 of 5




to the Secret Service, and 5 additional FOIA requests submitted to the State Department, have

gone more than twenty working days without a response, in violation of FOIA. Because those

requests also seek information relating to costs incurred in connection with domestic or

international trips taken by President Trump and members of his family, the Post has requested

that Defendants consent to the filing of an Amended Complaint that would bring those requests

into this litigation without the costs and inefficiencies of filing a separate, related lawsuit and

subsequently seeking consolidation.

        B.      Defendants’ Position

        The defendants do not anticipate consenting to amendment of the complaint at this

advanced stage of the litigation and of processing of the at-issue FOIA requests to add claims

relating to additional FOIA requests. The usual handling attorney for this matter has been

hospitalized for the past week, however, and determination of the government’s position should

be left until her return to the (virtual) office.

        As for plaintiff’s proposal that all processing be completed by February 2021, regrettably

that is not currently workable. The State Department remains severely limited in its FOIA

processing capacity due to the worsening COVID-19 pandemic. On July 27, 2020, the State

Department entered Phase Two of its plan to resume normal operations in its Washington, D.C.

offices. Between July 27 and November 25, 2020, bureaus were no longer required to maximize

telework but were encouraged to continue maximizing telework and extending telework

flexibilities. However, in light of rising COVID-19 cases across the country, the Department made

an initial announcement on November 25, 2020, that it was reverting to a more restrictive policy

and, on December 21, 2020, announced that it was officially regressing to Phase One until January

18, 2021. Phase One requires that offices maximize telework. While the Department is still




                                                    3
         Case 1:20-cv-01487-TNM Document 20 Filed 12/31/20 Page 4 of 5




assessing the impact the regression to Phase One may have on its onsite FOIA litigation staffing,

the Department anticipates that this reversion to maximizing telework will further constrain the

Department’s ability to process its FOIA litigation cases, including obtaining clearances from

internal Department and external Executive Branch components.

       Notwithstanding these constraints, the State Department expects to make its fourth

production of responsive, non-exempt material on or before February 15, 2021, and will continue

to make periodic releases thereafter, given the extraordinary limitations facing the Department due

to the current pandemic.

                                         *      *       *




                                                4
   Case 1:20-cv-01487-TNM Document 20 Filed 12/31/20 Page 5 of 5




Dated: December 31, 2020    Respectfully submitted,

                            BALLARD SPAHR LLP

                            /s/ Charles D. Tobin
                            Charles D. Tobin (#455593)
                            Maxwell S. Mishkin (#1031356)
                            Kristel Tupja (#888324914)
                            1909 K Street, NW, 12th Floor
                            Washington, DC 20006
                            Telephone: (202) 661-2200
                            Fax: (202) 661-2299
                            tobinc@ballardspahr.com
                            mishkinm@ballardspahr.com
                            tupjak@ballardspahr.com

                            Counsel for Plaintiff WP Company LLC
                            d/b/a The Washington Post


                            MICHAEL R. SHERWIN
                            Acting United States Attorney

                            DANIEL F. VAN HORN, D.C. Bar #924092
                            Chief, Civil Division

                            By: /s/
                            PETER C. PFAFFENROTH, D.C. Bar #496637
                            Assistant United States Attorney
                            555 Fourth St., N.W.
                            Washington, D.C. 20530
                            Phone: (202) 252-2513
                            Email: peter.pfaffenroth@usdoj.gov

                            Counsel for Defendants




                                 5
